Exhibit 10.1

 



 

 

 

License Agreement

 

 



By And Between

 

  

Novartis institutes for biomedical research, inc.

 

And

 

Marina Biotech, Inc.

 

 

 

 

 



 

 

 

1. DEFINITIONS AND INTERPRETATION 1       2. LICENSES 5       3. DISCLOSURE AND
TRANSFER OF MARINA KNOW-HOW AND COOPERATION 7       4. FINANCIAL PROVISIONS 7  
    5. PAYMENT TERMS 7       6. CONFIDENTIALITY 8       7. EVENT OF DEFAULT 10  
    8. TERM; RIGHTS IN BANKRUPTCY 10       9. REPRESENTATIONS, WARRANTIES AND
COVENANTS 11       10. INDEMNIFICATION; LIABILITY 15       11. PUBLICATIONS AND
PUBLICITY 18       12. GENERAL PROVISIONS 20

 

 

 

EXHIBIT A – Marina PATENTS

 

EXHIBIT B – PRESS RELEASE

 

 

 

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (“Agreement”) is made as of this ___ day of August, 2012
(“Effective Date”), by and between Novartis Institutes for BioMedical Research,
Inc., a Delaware corporation (“Novartis”) and Marina Biotech, Inc., a Delaware
corporation (“Marina”). Novartis and Marina are each referred to individually as
a “Party” and together as the “Parties.”

 

RECITALS

 

WHEREAS, Marina has developed a proprietary platform for creating novel
oligonucleotide therapeutics and owns or Controls (as defined below) certain
intellectual property relating thereto;

 

WHEREAS, Novartis wishes to obtain, and Marina wishes to grant, a license to
such intellectual property on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows.

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Definitions. Unless the context otherwise requires, the terms in this
Agreement with initial letters capitalized, shall have the meanings set forth
below, or the meaning as designated in the indicated places throughout this
Agreement.

 

“Affiliate” means, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party. For the purpose of
this definition, “control” shall mean, direct or indirect, ownership of fifty
percent (50%) or more of the shares of stock entitled to vote for the election
of directors, in the case of a corporation, or fifty percent (50%) or more of
the equity interest in the case of any other type of legal entity, status as a
general partner in any partnership, or any other arrangement whereby the entity
or person controls or has the right to control the board of directors or
equivalent governing body of a corporation or other entity, or the ability to
cause the direction of the management or policies of a corporation or other
entity. In the case of entities organized under the laws of certain countries,
the maximum percentage ownership permitted by law for a foreign investor may be
less than fifty percent (50%), and in such case such lower percentage shall be
substituted in the preceding sentence, provided, that such foreign investor has
the power to direct the management and policies of such entity. In the case of
Novartis, “Affiliates” shall also be deemed to include the Novartis Institute
for Functional Genomics, Inc. (also known as the Genomics Institute of the
Novartis Research Foundation), the Friedrich Miescher Institute for BioMedical
Research, and their respective Affiliates.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Novartis Indemnitees” shall have the meaning set forth in Section 10.1.

 



1

 

 

 

“Business Day” means any day that is not a Saturday, a Sunday, or other day
which is a recognized Federal holiday in the United States of America.

 

“Claims” means all Third Party demands, claims, actions, proceedings and
liabilities (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, reasonable legal costs and other reasonable expenses of any
nature whatsoever.

 

“Code” shall have the meaning set forth in Section 8.2(a).

 

“Confidential Information” means all Know-How and other proprietary information
and data of a financial, commercial or technical nature which the disclosing
Party or any of its Affiliates has supplied or otherwise made available to the
other Party or its Affiliates, whether made available orally, in writing or in
electronic form, including information comprising or relating to concepts,
discoveries, inventions, data, designs or formulae in relation to this
Agreement. For purposes hereof, this Agreement and the terms hereof shall be
deemed to be the Confidential Information of both Parties, subject to the rights
of disclosure set forth in Section 11.2(b) and (c)..

 

“Control” or “Controlled” means, with respect to any Know How, Patents, other
intellectual property rights, or any proprietary or trade secret information,
the legal authority or right (whether by ownership, license or otherwise) of a
Party to grant a license or a sublicense of or under such Know How, Patents, or
intellectual property rights to another Person, or to otherwise disclose such
proprietary or trade secret information to another Person, without breaching the
terms of any agreement with a Third Party, or misappropriating the proprietary
or trade secret information of a Third Party.

 

“CRN” means a nucleotide analog with a linker connecting C2’ and C4’ carbons of
the ribose ring.

 

“CRN Data” means all data and information Controlled by Marina relating to the
structure, activity and/or other characteristics of the CRN Platform Technology.

 

“CRN Platform Technology” generally means compounds containing one or more CRN,
and including any Technology Improvements, as in existence as of the Effective
Date.

 

“Effective Date” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Encumbrance” means any claim, charge, equitable interest, hypothecation, lien,
mortgage, pledge, option, license, assignment, power of sale, retention of
title, right of pre-emption, right of first refusal or security interest of any
kind.

 

“Event of Default” shall have the meaning set forth in Section 7.1.

 

“Field” shall mean all uses and purposes for the development of human
therapeutics.

 



2

 

 

 

“Force Majeure Event” shall have the meaning set forth in Section 12.5.

 

“Indemnification Claim Notice” shall have the meaning set forth in Section
10.3(b).

 

“Indemnified Party” shall have the meaning set forth in Section 10.3(b).

 

“Indemnifying Party” shall have the meaning set forth in Section 10.3(b).

 

“Know-How” means all technical information, know-how and data, including
inventions (whether patentable or not), discoveries, trade secrets,
specifications, instructions, processes, formulae, materials, expertise and
other technology applicable to compounds, biologics, formulations, compositions,
products or to their manufacture, development, registration, use or
commercialization or methods of assaying or testing them or processes for their
manufacture, formulations containing them, compositions incorporating or
comprising them and including all biological, chemical, pharmacological,
biochemical, toxicological, pharmaceutical, physical and analytical, safety,
quality control, manufacturing, preclinical and clinical data, instructions,
processes, formulae, expertise and information, regulatory filings and copies
thereof, relevant to the development, manufacture, use or commercialization of
and/or which may be useful in studying, testing, development, production or
formulation of products, or intermediates for the synthesis thereof.

 

“MAA” means an application for the authorization to market a Product in any
country or group of countries outside the United States, as defined in the
applicable laws and regulations and filed with the Regulatory Authority of a
given country or group of countries.

 

“Marina Know-How” means the Know-How owned or Controlled by Marina or its
Affiliates as of the Effective Date relating to the CRN® Platform Technology.
The Marina Know-How shall also include the CRN Data.

 

“Marina Patents” means the Patents identified in Exhibit A and any other Patents
owned or Controlled by Marina or its Affiliates as of the Effective Date that
have claims covering the CRN Platform Technology.

 

“Marina Technology” means Marina Patents and Marina Know-How.

 

“Marina Indemnitees” shall have the meaning set forth in Section 10.2.

 

“Party” shall have the meaning set forth in the preamble.

 

“Patents” means all patents and patent applications, author certificates,
inventor certificates, utility certificates, improvement patents and models and
certificates of addition and all foreign counterparts of them and including all
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, extensions, registrations, and
supplemental protection certificates and the like of any of the foregoing.

 



3

 

 

 

“Person” means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization or other entity.

 

“Product” means any product or process covered by a claim in a Marina Patent or
utilizing or incorporating Marina Know-How.

 

“Regulatory Authority” means any governmental agency or authority responsible
for granting regulatory approvals for Products, including the United States Food
and Drug Administration, the European Medicines Agency, or any successor
entities thereto and any corresponding national or regional regulatory
authorities.

 

“Regulatory Filings” means any submission to a Regulatory Authority of any
appropriate regulatory application, and shall include, without limitation, any
submission to a regulatory advisory board, MAA, and any supplement or amendment
thereto. For the avoidance of doubt, Regulatory Filings shall include any
Investigational New Drug (IND), New Drug Application (NDA) or the corresponding
application in any other country or group of countries.

 

“Term” means the term of this Agreement as set forth in Section 8.1.

 

“Territory” means all countries of the world.

 

“Third Party” means any Person other than a Party or an Affiliate of a Party.

 

“United States” or “US” means the United States of America, its territories and
possessions.

 

“USD” or “US$” means the lawful currency of the United States.

 

1.2Interpretation. In this agreement unless otherwise specified:

 

(a)“includes” and “including” shall mean respectively includes and including
without limitation;

 

(b)a Party includes its permitted assignees and/or their respective permitted
successors in title to substantially the whole of its undertaking;

 

(c)a statute or statutory instrument or any of their provisions is to be
construed as a reference to that statute or statutory instrument or such
provision as the same may have been or may from time to time hereafter be
amended or re-enacted;

 

(d)words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders;

 

(e)the Exhibits and other attachments form part of the operative provision of
this Agreement and references to this Agreement shall, unless the context
otherwise requires, include references to the Exhibits and attachments;

 



4

 

 

 

(f)the headings in this Agreement are for information only and shall not be
considered in the interpretation of this Agreement;

 

(g)general words shall not be given a restrictive interpretation by reason of
their being preceded or followed by words indicating a particular class of acts,
matters or things; and

 

(h)the Parties agree that the terms and conditions of this Agreement are the
result of negotiations between the Parties and that this Agreement shall not be
construed in favor of or against any Party by reason of the extent to which any
Party participated in the preparation of this Agreement.

 

2.LICENSES

 

2.1License Grant. Subject to the terms and conditions of this Agreement, Marina
hereby grants to Novartis and its Affiliates a non-exclusive, irrevocable,
perpetual, royalty-free, fully paid-up license, with the right to grant
sublicenses as permitted in Section 2.2 of this Agreement, under the Marina
Technology to research, develop, make, have made, use, import, offer for sale,
sell, have sold, commercialize and otherwise exploit any Product in the Field in
the Territory.

 

2.2Sublicense Rights. Novartis may sublicense to a Third Party the rights
granted to it by Marina under Section 2.1 of this Agreement at any time at its
sole discretion, but only in connection with the research, manufacturing,
development and or commercialization of a Novartis Product by Novartis or its
Affiliates, by such Third Party or its Affiliates or by any of such Persons as
part of a collaboration. A “Novartis Product” means any Product with respect to
which Novartis or any of its Affiliates has conducted research, manufacturing,
development and /or commercialization activities that are material to such
Product.

 

3.DISCLOSURE AND TRANSFER OF MARINA KNOW-HOW AND COOPERATION

 

3.1Disclosure and Transfer of Marina Know-How. As soon as reasonably possible
after the Effective Date (and in any event within ten (10) days after the
Effective Date), Marina, without additional consideration, shall use good faith,
diligent efforts to disclose to Novartis or its designated Affiliate all Marina
Know-How in existence as of the Effective Date and shall provide such copies of
any existing tangible embodiment thereof in written or electronic form as may be
reasonably requested by Novartis, including delivery of an electronic copy of
the CRN Data in a commonly usable format (to the extent in existence on the date
hereof). Such disclosures shall include all Marina Know-How and any other data,
information and documents known to and Controlled by Marina as of the Effective
Date which may be necessary or useful to Novartis to practice the licenses
granted hereunder efficiently.

 

3.2Cooperation. Upon request by Novartis within a reasonable period after
disclosure by Marina of the Marina Know-How and other data, information and
documents pursuant to Section 3.1 of this Agreement, Marina will provide
reasonable assistance to Novartis or its designated Affiliate in connection with
understanding and using the Marina Know-How for purposes consistent with
licenses and rights granted to Novartis hereunder; provided, that Novartis shall
promptly pay or reimburse Marina for any travel or other out-of-pocket expenses
incurred by Marina in connection with providing such assistance requested by
Novartis.

 



5

 

 

 

4.FINANCIAL PROVISIONS

 

4.1Upfront Payment. In consideration of the licenses and rights granted to
Novartis hereunder, Novartis shall pay to Marina a one-time upfront payment of
One Million Dollars (US$1,000,000). Such upfront payment shall be paid within
five (5) Business Days after receipt by Novartis of an invoice to be issued no
earlier than the Effective Date.

 

5.PAYMENT TERMS

 

5.1Payment Terms. All payments from Novartis to Marina shall be made by wire
transfer to the credit of such bank account as may be designated by Marina in
this Agreement or in writing to Novartis. Any payment which falls due on a date
which is not a Business Day may be made on the next succeeding Business Day.

 

5.2Currency. All payments under this Agreement shall be payable in US dollars.

 

5.3Taxes. Marina will pay any and all taxes levied on account of any payments
made to it under this Agreement.

 

6.CONFIDENTIALITY

 

6.1Duty of Confidence. Subject to the other provisions of this Section 6, all
Confidential Information disclosed by a Party or its Affiliates under this
Agreement will be maintained in confidence and otherwise safeguarded by the
recipient Party. The recipient Party may only use the Confidential Information
for the purposes of this Agreement and pursuant to the rights granted to the
recipient Party under this Agreement. Subject to the other provisions of this
Section 6, each Party shall hold as confidential such Confidential Information
of the other Party or its Affiliates in the same manner and with the same
protection as such recipient Party maintains its own confidential information.
Subject to the other provisions of this Section 6, a recipient Party may only
disclose Confidential Information of the other Party to employees, agents,
contractors, consultants and advisers of the Party and its Affiliates and
sublicensees and to Third Parties to the extent reasonably necessary for the
purposes of, and for those matters undertaken pursuant to, this Agreement;
provided, that such Persons are bound to maintain the confidentiality of the
Confidential Information in a manner consistent with the confidentiality
provisions of this Agreement.

 



6

 

 

 

6.2Exceptions. The obligations under this Section 6 shall not apply to any
information to the extent the recipient Party can demonstrate by competent
evidence that such information:

 

(a)is (at the time of disclosure) or becomes (after the time of disclosure)
generally known to the public or part of the public domain through no breach of
this Agreement by the recipient Party or its Affiliates;

 

(b)was known to, or was otherwise in the possession of, the recipient Party or
its Affiliates prior to the time of disclosure by the disclosing Party or any of
its Affiliates;

 

(c)is disclosed to the recipient Party or an Affiliate on a non-confidential
basis by a Third Party who is entitled to disclose it without breaching any
confidentiality obligation to the disclosing Party or any of its Affiliates; or

 

(d)is independently developed by or on behalf of the recipient Party or its
Affiliates, as evidenced by its written records, without reference to the
Confidential Information disclosed by the disclosing Party or its Affiliates
under this Agreement.

 

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the recipient Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the recipient Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the recipient Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the recipient Party unless the combination and its principles are
in the public domain or in the possession of the recipient Party.

 

6.3Authorized Disclosures.

 

(a)In addition to disclosures allowed under Section 6.2, Novartis may disclose
Confidential Information belonging to Marina or its Affiliates to the extent
such disclosure is necessary in the following instances: (i) filing or
prosecuting Patents as permitted by this Agreement; and (ii) in connection with
Regulatory Filings for Products. In addition, Novartis may disclose Confidential
Information belonging to Marina or its Affiliates to the extent such disclosure
is necessary in connection with prosecuting or defending litigation as permitted
by this Agreement; provided, that Novartis (A) informs Marina as soon as
reasonably practicable of the proposed disclosure; and (B) shall use
commercially reasonable efforts (but in no event less than the efforts used by
Novartis with respect to confidential information derived from its other drug
development and commercialization efforts) to limit the disclosure for the
required purpose and to obtain protections to maintain the confidentiality of
such Marina Confidential Information.

 



7

 

 

 

(b)In addition, Novartis may disclose Confidential Information of Marina to
Novartis Affiliates and sublicensees permitted under Section 2.2; provided, that
such Novartis Affiliates and sublicensees are bound in writing to maintain the
confidentiality of such Confidential Information in a manner consistent with the
confidentiality provisions of this Agreement.

 

(c)In addition, Novartis and its Affiliates and sublicensees may disclose
Confidential Information of Marina to Third Parties as may be necessary or
useful in connection with the development, manufacture or commercialization of
Products; provided, that such Third Parties are bound in writing to maintain the
confidentiality of such Confidential Information in a manner consistent with the
confidentiality provisions of this Agreement.

 

(d)In the event the recipient Party is required to disclose Confidential
Information of the disclosing Party by law or in connection with bona fide legal
process, such disclosure shall not be a breach of this Agreement; provided, that
the recipient Party (i) informs the disclosing Party as soon as reasonably
practicable of the required disclosure; (ii) limits the disclosure to the
required purpose; and (iii) at the disclosing Party’s request and expense,
assists in the disclosing Party’s attempt to object to or limit the required
disclosure.

 

(e)Notwithstanding anything to the contrary contained in this Article 6 or
Article 11 of this Agreement, Marina shall be permitted to disclose a copy of
this Agreement to (a) Marina’s current or prospective banks, financial
institutions, investors or other Third Parties for the purpose of raising
capital or borrowing money or maintaining compliance with agreements,
arrangements and understandings relating thereto, and (b) to any Person who
proposes to be an assignee or to purchase or otherwise succeed (by merger,
operation of law or otherwise) to all of Marina’s right, title and interest in,
to and under this Agreement, if (1) such Person agrees to maintain the
confidentiality of this Agreement pursuant to a written agreement at least as
protective as the terms set forth in this Article 6 (with the exception of the
term of the obligation of confidentiality, which may be for a specified term of
years) and (2) any such assignment, purchase or succession would be permitted
under Section 12.1 hereof.

 

 



8

 

 

 

7.EVENT OF DEFAULT

 

7.1Event of Default. The rejection of this Agreement under section 365 of the
Code by Marina shall constitute an event of default (an “Event of Default”) by
Marina under this Agreement.

 

7.2Breach by Novartis. Upon material breach of any representation, warranty or
covenant by Novartis under this Agreement, Marina may notify Novartis of such
breach and require that Novartis cure such breach, which cure period shall be
not shorter than ninety (90) days following Marina’s notice for any such breach.
In the event Novartis shall not have cured such breach by the end of the
applicable cure period, Marina may terminate this Agreement immediately upon
written notice to Novartis. Notwithstanding the foregoing cure period,
non-payment of the upfront license fee within the time period set forth in
Section 4.1, shall automatically and immediately terminate this Agreement.

 

7.3Termination for Other Marina Breach. Upon material breach of any
representation, warranty or covenant by Marina under this Agreement, Novartis
may notify Marina in writing of such Default and require that Marina cure such
Default within ninety (90) days of Novartis’s notice. In the event Marina shall
not have cured the Default by the end of the cure period, Novartis may terminate
this Agreement immediately upon written notice to Marina.

 

 

 

8.TERM; RIGHTS IN BANKRUPTCY

 

8.1Term. Subject to Section 8.2, the term of this Agreement (the “Term”) is
perpetual and shall continue indefinitely following the Effective Date.

 

8.2Termination for Event of Default. Novartis may terminate this Agreement
immediately upon written notice to Marina upon the occurrence of an Event of
Default.

 

8.3Rights in Bankruptcy.

 

(a)The Parties agree that this Agreement constitutes an executory contract under
Section 365 of the US Bankruptcy Code (the “Code”) for the license of
“intellectual property” as defined under Section 101 of the Code and constitutes
a license of “intellectual property” for purposes of any similar laws in any
other country in the Territory. The Parties further agree that Novartis, as
licensee of such rights under this Agreement, may retain and may fully exercise
all of its protections, rights, and elections under the Code, including, but not
limited to, Section 365(n) of the Code, and any similar laws in any other
country in the Territory. The Parties further agree that, in the event of the
commencement of a bankruptcy case by or against any Marina under the Code, and
in the event that MARINA rejects this Agreement and Novartis elects to retain
its rights under Section 365(n)(1)(B) of the Code. Novartis will be entitled to
a complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property then
existing, and the same, if not already in its possession, will be promptly
delivered to following the rejection of this Agreement by or on behalf of
Marina.

 



9

 

 

 

(b)All rights, powers and remedies of Novartis provided for in this Section 8.3
are in addition to and not in substitution for any and all other rights, powers
and remedies now or hereafter existing at law or in equity (including, without
limitation, under the Code and any similar laws in any other country in the
Territory). In the event of the commencement of a bankruptcy case by or against
Marina under the Code, Novartis, in addition to the rights, power and remedies
expressly provided herein, shall be entitled to exercise all other such rights
and powers and resort to all other such remedies as may now or hereafter exist
at law or in equity (including, without limitation, under the Code), subject to
any requirements of the Code relating to relief from the automatic stay with
respect to Novartis’s exercise of such rights or remedies). The Parties agree
that they intend the following Novartis rights to extend to the maximum extent
permitted by law, including, without limitation, for purposes of and consistent
with the provisions of the Code: (i) the right of access to any such
intellectual property (including all embodiments thereof) of Marina licensed or
sublicensed to Novartis pursuant to this Agreement, or any Third Party with whom
Marina contracts to perform an obligation of Marina under Section 3.1 of this
Agreement which is necessary for the development, registration, manufacture
and/or commercialization of Products in the Territory; (ii) the right to
contract directly with any Third Party described in (i) to complete the
contracted work, and (iii) the right to cure any breach of or default under any
such agreement with a Third Party and set off the costs thereof against amounts
payable to Marina under this Agreement.

 

9.REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1Representations and Warranties by Each Party. Each Party represents and
warrants to the other as of the Effective Date that:

 

(a)it is a corporation duly organized, validly existing, and in good standing
under the laws of its jurisdiction of formation;

 

(b)it has full corporate power and authority to execute, deliver, and perform
this Agreement, and has taken all corporate action required by law and its
organizational documents to authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement;

 

(c)this Agreement constitutes a valid and binding agreement enforceable against
it in accordance with its terms;

 

(d)all consents, approvals and authorizations from all governmental authorities
or other Third Parties required to be obtained by such Party in connection with
the execution, delivery and performance of this Agreement have been obtained;
and

 



10

 

 

 

(e)the execution and delivery of this Agreement and all other instruments and
documents required to be executed pursuant to this Agreement, and the
consummation of the transactions contemplated hereby do not (i) conflict with or
result in a breach of any provision of its organizational documents, (ii) result
in a breach of any agreement to which it is a party; or (iii) violate any law.

 

9.2Representations and Warranties by Marina. Marina represents and warrants to
Novartis as of the Effective Date that:

 

(a)Exhibit A sets forth a complete and accurate list of all Marina Patents;

 

(b)Marina has obtained from all individuals who participated in any respect in
the invention or authorship of any Marina Technology effective assignments of
all ownership rights of such individuals in such Marina Technology, either
pursuant to written agreement or by operation of law;

 

(c)All of Marina’s employees, officers, and consultants have executed agreements
or have existing obligations under applicable laws requiring assignment to
Marina of all inventions made during the course of and as the result of their
association with Marina and obligating the individual to maintain as
confidential Marina’s Confidential Information as well as confidential
information of other parties (including Novartis and its Affiliates, although
they may not be specifically referenced by name) which such individual may
receive, to the extent required to support Marina’s obligations under this
Agreement;

 

(d)Marina has all necessary legal rights and authority to grant the licenses and
rights granted under this Agreement and has not assigned, transferred, conveyed
or licensed its right, title and interest in the Licensed Technology in any
manner inconsistent with such license grant or the other terms of this
Agreement.;

 

(e)Marina has all necessary legal rights and authority to use and disclose and
to enable Novartis to use and disclose (in each case under appropriate
conditions of confidentiality) the Marina Know-How;

 

(f)To Marina’s knowledge, the issued patents in the Marina Patents are valid and
enforceable without any claims, challenges, oppositions, interference or other
proceedings pending or, to Marina’s knowledge, threatened and Marina has filed
and prosecuted patent applications within the Marina Patents in good faith and,
to Marina’s knowledge, complied with all duties of disclosure with respect
thereto;

 

(g)To Marina’s knowledge, Marina has not committed any act, or omitted to commit
any act, that may cause the Marina Patents to expire prematurely or be declared
invalid or unenforceable;

 

(h)All application, registration, maintenance and renewal fees in respect of the
Marina Patents as of the Effective Date have been paid and all necessary
documents and certificates have been filed with the relevant agencies for the
purpose of maintaining the Marina Patents;

 



11

 

 

 

(i)To Marina’s knowledge, the practice of the Marina Technology does not
infringe Patents or misappropriate Know-How of any Third Party, nor has Marina
received any written notice alleging such infringement or misappropriation;

 

(j)Marina has not initiated or been involved in any proceedings or claims in
which it alleges that any Third Party is or was infringing the Marina Patents or
misappropriating any Marina Know-How, nor have any such proceedings been
threatened by Marina, nor does Marina know of any valid basis for any such
proceedings;

 

(k)Marina has taken all reasonable precautions to preserve the confidentiality
of the Marina Know-How;

 

(l)Marina has not entered into a government funding relationship that would
result in rights to any Products residing in the US Government, National
Institutes of Health, National Institute for Drug Abuse or other agency, and the
licenses granted hereunder are not subject to overriding obligations to the US
Government as set forth in Public Law 96-517 (35 U.S.C. 200-204), as amended, or
any similar obligations under the laws of any other country;

 

(m)Subject to Section 9.2, Marina has not granted any Third Party rights that
would otherwise interfere or be inconsistent with Novartis’s rights hereunder,
and there are no agreements or arrangements to which Marina or any of its
Affiliates is a party relating to the Products, Marina Patents, Marina Know-How
or that would limit the rights granted to Novartis under this Agreement or that
restrict or will result in a restriction on Novartis’ ability to develop,
manufacture, register, use or commercialize the Products in the Territory; and

 

(n)Marina has not failed to disclose to Novartis any fact or circumstance known
to Marina and relating to any of the Marina Technology that would be reasonably
material to Novartis in determining to enter into this Agreement or the
transactions contemplated herein.

 

9.3Novartis acknowledges that MARINA has granted rights to practice certain
Marina Patents (a) to Mirna Therapeutics, Inc. (“Mirna”) solely in connection
with the development and commercialization of a limited number of specified
proprietary compounds belonging to Mirna and (b) to ProNai Therapeutics, Inc.
(“ProNai”) in connection with DNAi human therapeutic use. DNAi does not include
RNAi, antisense and microRNA oligonucleotides that base pair with mRNAs,
microRNAs or pre-mRNAs to affect expression of a gene, directly or indirectly).
The Parties agree that the foregoing grants do not interfere with, are not
otherwise inconsistent with, and do not limit the rights granted to Novartis in
Section 2.1.

 

 

12

 



 

9.4Covenants of Marina. Marina covenants and agrees that:

 

(a)it will not grant any interest in the Marina Technology which is inconsistent
with the terms and conditions of this Agreement;

 

(b)if, at any time after execution of this Agreement, it becomes aware that it
or any employee, agent or subcontractor of Marina who participated, or is
participating, in the performance of any activities hereunder is on, or is being
added to the FDA Debarment List or any of the three (3) FDA Clinical
Investigator Restriction Lists referenced in Section 14.1(f), it will provide
written notice of this to Novartis within two (2) Business Days of its becoming
aware of this fact;

 



(c)it shall maintain insurance with respect to its indemnification obligations
under this Agreement in such amounts as are commercially reasonable in the
industry for companies conducting similar business and shall require any of its
Affiliates undertaking activities under this Agreement to do the same.

 

9.5No Other Warranties. EXCEPT AS EXPRESSLY STATED IN THIS SECTION 9, (A) NO
REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF ASTRNovartisENECA OR MARINA; AND (B) ALL OTHER CONDITIONS AND
WARRANTIES WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY
EXCLUDED, INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.

 

10.INDEMNIFICATION; LIABILITY

 

10.1Indemnification by Marina. Marina shall defend, indemnify, and hold
Novartis, its Affiliates, and their respective officers, directors, employees
and agents, and all successors and assigns of any of the foregoing (“Novartis
Indemnitees”) harmless from and against any Claims against them to the extent
arising or resulting from:

 

(a)the gross negligence or willful misconduct of Marina or any of its
Affiliates; or

 

(b)the breach of any of the covenants, representations or warranties made by
Marina to Novartis under this Agreement;

 

provided, however, that Marina shall not be obliged to so indemnify, defend and
hold harmless the Novartis Indemnitees for any Claims to the extent that
Novartis has an obligation to indemnify Marina Indemnitees pursuant to Section
10.2 or to the extent that such Claims arise from the breach, gross negligence
or willful misconduct of Novartis or a Novartis Indemnitee.

 

10.2Indemnification by Novartis. Novartis shall defend, indemnify, and hold
Marina, its Affiliates, and their respective officers, directors, employees and
agents, and all successors and assigns of any of the foregoing (“Marina
Indemnitees”) harmless from and against any Claims against them to the extent
arising or resulting from:

 

(a)the gross negligence or willful misconduct of Novartis or any of its
Affiliates or sublicensees;

 



13

 

 

 

(b)the breach of any of the covenants, representations or warranties made by
Novartis to Marina under this Agreement; or

 

(c) the exercise or practice by Novartis, its Affiliates or Sublicensees of the
license granted to Novartis under Sections 2.1 (excluding any such Claim that
alleges that the exercise or practice of the MARINA Technology infringes a
patent or misappropriates other intellectual property of a Third Party); or

 

(d) the development, manufacture or commercialization of any Product by or for
Novartis, its Affiliates or Sublicensees;..

 

provided, however, that Novartis shall not be obliged to so indemnify, defend
and hold harmless the Marina Indemnitees for any Claims to the extent that
Marina has an obligation to indemnify Novartis Indemnitees pursuant to Section
10.1 or to the extent that such Claims arise from the breach, gross negligence
or willful misconduct of Marina or the Marina Indemnitee.

 

10.3Indemnification Procedure.

 

(a)For the avoidance of doubt, all indemnification claims in respect of a
Novartis Indemnitee or Marina Indemnitee shall be made solely by Novartis or
Marina, respectively, on behalf of the Novartis Indemnitee or Marina Indemnitee,
as the case may be.

 

(b)A Party seeking indemnification hereunder (“Indemnified Party”) shall notify
the other Party (“Indemnifying Party”) in writing reasonably promptly after the
assertion against the Indemnified Party of any Claim or fact in respect of which
the Indemnified Party intends to base a claim for indemnification hereunder
(“Indemnification Claim Notice”), but the failure or delay to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any obligation or
liability that it may have to the Indemnified Party, except to the extent that
the Indemnifying Party demonstrates that its ability to defend or resolve such
Claim is adversely affected thereby. The Indemnification Claim Notice shall
contain a description of the claim and the nature and amount of the Claim (to
the extent that the nature and amount of such Claim is known at such time). Upon
the request of the Indemnifying Party, the Indemnified Party shall furnish
promptly to the Indemnifying Party copies of all correspondence, communications
and official documents (including court documents) received or sent in respect
of such Claim.

 

(c)Subject to the provisions of sub-Section (d) below, the Indemnifying Party
shall, within thirty (30) days after receipt of the Indemnification Claim
Notice, advise the Indemnified Party whether it is assuming the defense and
handling of such Claim, at the Indemnifying Party’s sole expense. The assumption
of the defense of a Claim by the Indemnifying Party shall not be construed as
acknowledgement that the Indemnifying Party is liable to indemnify any
indemnitee in respect of the Claim, nor shall it constitute a waiver by the
Indemnifying Party of any defenses it may assert against any Indemnified Party’s
claim for indemnification. In the event that it is ultimately decided that the
Indemnifying Party is not obligated to indemnify or hold an indemnitee harmless
from and against the Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all reasonable costs and expenses (including
attorneys’ fees and costs of suit) incurred by the Indemnifying Party in its
defense of the Claim.

 



14

 

 

 

(d)Upon assumption of the defense of a Claim by the Indemnifying Party: (i) the
Indemnifying Party shall have the right to and shall assume sole control and
responsibility for dealing with the Claim; (ii) the Indemnifying Party may, at
its own cost, appoint as counsel in connection with conducting the defense and
handling of such Claim any law firm or counsel reasonably selected by the
Indemnifying Party and reasonably satisfactory to the Indemnified Party (such
consent not to be unreasonably withheld or delayed); (iii) the Indemnifying
Party shall keep the Indemnified Party informed of the status of such Claim; and
(iv) the Indemnifying Party shall have the right to settle the Claim on any
terms the Indemnifying Party chooses; provided, however, that it shall not,
without the prior written consent of the Indemnified Party, agree to a
settlement of any Claim which could lead to liability for or create any
financial or other obligation or restriction on the Indemnified Party for which
the Indemnified Party is not entitled to indemnification hereunder or which
admits any wrongdoing or responsibility for the Claim on behalf of the
Indemnified Party. The Indemnified Party shall cooperate with the Indemnifying
Party at the Indemnifying Party’s expense. In particular, the Indemnified Party
shall furnish such records, information and testimony, provide witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith; subject to the right of the
Indemnified Party to obtain confidentiality protection in connection therewith
consistent with the confidentiality provisions of this Agreement. Such
cooperation shall include access during normal business hours by the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Claim, and making
the Indemnified Party, the Novartis Indemnitees or Marina Indemnitees, as the
case may be, and its and their employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
records or information provided. The Indemnified Party shall be entitled to
participate in, but not control, the defense of such Claim with its own counsel
and at its own expense; provided, however, that if the litigants in any such
action include both the Indemnified Party and the Indemnifying Party and legal
counsel for the Indemnified Party shall have reasonably concluded in a written
legal opinion delivered to the Indemnifying Party that, by reason of certain
bona fide defenses available to the Indemnified Party which are different from
or additional to those available to the Indemnifying Party, the interests of the
Indemnified Party materially conflict with the interests of the Indemnifying
Party such that it would be unethical under applicable rules relating to
attorney conflicts of interest for the Indemnifying Party and such Indemnified
Party to be represented by the same counsel with respect to such defense, the
Indemnified Party shall have the right to select one separate counsel and to
assert such legal defenses, with the reasonable expenses and fees of such
separate counsel to be reimbursed by the Indemnifying Party as and when
incurred.

 



15

 

 

 

(e)If the Indemnifying Party fails to assume or conduct the defense and handling
of any Claim in good faith as provided in Section 10.3(c) and (d) above, the
Indemnified Party may, at the Indemnifying Party’s expense, select counsel
reasonably acceptable to the Indemnifying Party (such consent not to be
unreasonably withheld or delayed) in connection with conducting the defense and
handling of such Claim and defend or handle such Claim in such manner as it may
deem appropriate; provided, that the foregoing shall not be construed as a
limitation on the Indemnified Party’s right to claim that the Indemnifying Party
has breached its obligations pursuant to this Section 10. In such event, the
Indemnified Party shall keep the Indemnifying Party timely apprised of the
status of such Claim and the Indemnified Party shall have the right to settle
the Claim on any terms the Indemnified Party chooses; provided, however, that
the Indemnified Party shall not, without the prior written consent of the
Indemnifying Party, agree to a settlement of any Claim which could lead to
liability or create any financial or other obligation on the part of the
Indemnifying Party, other than its liability for indemnification of the
Indemnified Party as provided in this Article 10, or which admits any wrongdoing
or responsibility for the claim on behalf of the Indemnifying Party.

 

10.4Mitigation of Loss. Each Indemnified Party will take and will procure that
its Affiliates take all such reasonable steps and action as are necessary or as
the Indemnifying Party may reasonably require in order to mitigate any Claims
(or potential losses or damages) under this Section 10. Nothing in this
Agreement shall or shall be deemed to relieve any Party of any common law or
other duty to mitigate any losses incurred by it.

 

10.5Special, Indirect and Other Losses. NEITHER PARTY NOR ANY OF ITS AFFILIATES
SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE BREACH OF STATUTORY DUTY OR
OTHERWISE FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES OR FOR ANY
ECONOMIC LOSS OR LOSS OF PROFITS SUFFERED BY THE OTHER PARTY, EXCEPT TO THE
EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A
CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS SECTION 10.

 

10.6No Exclusion. Neither Party excludes any liability for death or personal
bodily injury caused by its or its Affiliate’s (or, in the case of Novartis, its
sublicensee’s) negligence or that of their respective employees, agents or
sub-contractors.

 



16

 

 

 

11.PUBLICATIONS AND PUBLICITY

 

11.1Publications

 

(f)For the avoidance of doubt, Novartis or any of its Affiliates may, without
any required consents from Marina but subject to its confidentiality obligations
under Article 6 of this Agreement with respect to the Confidential Information
of Marina, (i) issue press releases and other public statements as it deems
appropriate in connection with the development and commercialization of the
Products under this Agreement; and (ii) publish or have published information
about clinical trials related to the Products, including the results of such
clinical trials

 

11.2Publicity

 

(a)Neither Party shall use the name, symbol, trademark, trade name or logo of
the other Party or its Affiliates in any press release, publication or other
form of public disclosure without the prior written consent of the other Party
in each instance (such consent not to be unreasonably withheld or delayed),
except for those disclosures for which consent has already been obtained.
Notwithstanding the foregoing, Novartis shall be entitled, upon reasonable prior
notice to Marina, to use the name of Marina to identify its licensor to the
extent necessary or useful in connection with the development or
commercialization of the Products, including in connection with sublicensing and
subcontracting transactions.

 

(b)Subject to paragraph (c) of this Section 11.2, each Party agrees not to issue
any press release or other public statement, whether oral or written, disclosing
the existence of this Agreement, the terms hereof or any information relating to
this Agreement without the prior written consent of the other Party, which
approval shall not be unreasonably withheld, conditioned or delayed; provided,
however, that Novartis may issue press releases and other public statements as
it deems appropriate in connection with the development and commercialization of
Products under this Agreement and provided further, that the Parties approve the
text of the press release annexed as Exhibit B to this Agreement.

 

(c)Notwithstanding the foregoing, each Party may, without the prior approval of
the other Party, make any disclosures required of it to comply with any duty of
disclosure it may have pursuant to law or governmental regulation or pursuant to
the rules of any recognized stock exchange. , The Parties shall nevertheless use
good faith efforts to coordinate with each other with respect to the timing,
form and content of such required disclosure. If so requested by the other
Party, the Party subject to such obligation shall use commercially reasonable
efforts to obtain an order, agreement or other governmental or Third Party
action protecting to the maximum extent possible the confidentiality of such
provisions of this Agreement as reasonably requested by the other Party. Unless
the Parties otherwise agree, such disclosure shall be limited to the minimum
required as determined by the disclosing Party in consultation with its legal
counsel. Without limiting the foregoing, each Party shall consult with the other
Party on the provisions of this Agreement, together with exhibits or other
attachments attached hereto, to be redacted in any filings made by Marina or
Novartis with the Securities and Exchange Commission (or other regulatory body)
or as otherwise required by law. Marina also may file or submit such redacted
version of this Agreement with NASDAQ in connection with maintaining its NASDAQ
listing.

 



17

 

 

 

12.GENERAL PROVISIONS

 

12.1Assignment. Neither Party may assign its rights and obligations under this
Agreement without the other Party’s prior written consent, except that (a) a
Party may assign its rights and obligations under this Agreement or any part
hereof to one or more of its Affiliates without the consent of the other Party;
and (b) either Party may assign this Agreement in its entirety to a successor to
all or substantially all of its business or assets to which this Agreement
relates. The assigning Party shall provide the other Party with prompt written
notice of any such assignment pursuant to clause (b) above. Any permitted
assignee shall assume all obligations of its assignor under this Agreement (or
related to the assigned portion in case of a partial assignment to an
Affiliate), and no permitted assignment shall relieve the assignor of liability
hereunder. Any attempted assignment in contravention of the foregoing shall be
void. Subject to the terms of this Agreement, this Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

12.2Extension to Affiliates; Subcontractors. Novartis shall have the right to
extend the rights, immunities and obligations granted in this Agreement to one
or more of its Affiliates. All applicable terms and provisions of this Agreement
shall apply to any such Affiliate to which this Agreement has been extended to
the same extent as such terms and provisions apply to Novartis. Novartis shall
remain primarily liable for any acts or omissions of its Affiliates. In
addition, Novartis may subcontract to Third Parties the performance of any tasks
and obligations relating to its exercise of the license and other rights under
this Agreement as Novartis deems appropriate, subject to its confidentiality
obligations pursuant to Article 6 of this Agreement.

 

12.3Severability. Should one or more of the provisions of this Agreement become
void or unenforceable as a matter of law, then this Agreement shall be construed
as if such provision were not contained herein and the remainder of this
Agreement shall be in full force and effect, and the Parties will use their
commercially reasonable efforts to substitute for the invalid or unenforceable
provision a valid and enforceable provision which conforms as nearly as possible
with the original intent of the Parties.

 

12.4Governing Law and Jurisdiction. This Agreement shall be governed by and
construed under the laws of New York, without giving effect to the conflicts of
laws provision thereof. Any disputes between the Parties relating to this
Agreement shall be subject to the exclusive jurisdiction and venue of the
federal courts located in the Southern District of New York (without restricting
any right of appeal), and the Parties hereby waive any objection which they may
have now or hereafter to the laying of venue of any proceedings in such courts
and to any claim that such proceedings have been brought in an inconvenient
forum, and further agree that a judgment or order in any such proceedings shall
be binding upon each of them and may be enforced in the courts of any other
jurisdiction.

 



18

 

 

 

12.5Force Majeure. Neither Party shall be responsible to the other for any
failure or delay in performing any of its obligations under this Agreement or
for other nonperformance hereunder if such delay or nonperformance is caused by
strike, stoppage of labor, lockout or other labor trouble, fire, flood,
accident, war, act of terrorism, act of God or of the government of any country
or of any local government, or by other cause unavoidable or beyond the
reasonable control of any Party hereto (a “Force Majeure Event”).

 

12.6Waivers and Amendments. The failure of any Party to assert a right hereunder
or to insist upon compliance with any term or condition of this Agreement shall
not constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party. No waiver shall be
effective unless it has been given in writing and signed by the Party giving
such waiver. No provision of this Agreement may be amended or modified other
than by a written document signed by authorized representatives of each Party.

 

12.7Relationship of the Parties. Nothing contained in this Agreement shall be
deemed to constitute a partnership, joint venture, or legal entity of any type
between Marina and Novartis, or to constitute one as the agent of the other.
Moreover, each Party agrees not to construe this Agreement, or any of the
transactions contemplated hereby, as a partnership for any tax purposes. Each
Party shall act solely as an independent contractor, and nothing in this
Agreement shall be construed to give any Party the power or authority to act
for, bind, or commit the other.

 

12.8Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when:
(a) delivered by hand (with written confirmation of receipt); (b) sent by fax
(with written confirmation of receipt), provided, that a copy is immediately
sent by an internationally recognized overnight delivery service (receipt
requested); or (c) when received by the addressee, if sent by an internationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses and fax numbers set forth below (or to such other
addresses and fax numbers as a Party may designate by notice):

 

If to Marina:

Marina, Inc.
3830 Monte Villa Parkway
Bothell, WA 98021

USA

Attn.: Mr. J. Michael French, President and CEO
Fax: (425) 908-3101

Email: JMFrench@marinabio.com

 



19

 

 

 

If to Novartis:




Novartis Institutes for BioMedical Research, Inc.

250 Massachusetts Avenue

Cambridge, MA 02139

USA

Attn.: Dr. Charles Wilson

Vice President, Global Head of Strategic Alliances

Phone: +1 617-871-3320

Email : charles.wilson@novartis.com

 

12.9Further Assurances. Novartis and Marina hereby covenant and agree without
the necessity of any further consideration, to execute, acknowledge and deliver
any and all such other documents and take any such other action as may be
reasonably necessary to carry out the intent and purposes of this Agreement.

 

12.10Compliance with Law. Each Party shall perform its obligations under this
Agreement in accordance with all applicable laws. No Party shall, or shall be
required to, undertake any activity under or in connection with this Agreement
which violates, or which it believes, in good faith, may violate, any applicable
law.

 

12.11No Third Party Beneficiary Rights. The provisions of this Agreement are for
the sole benefit of the Parties and their successors and permitted assigns, and
they shall not be construed as conferring any rights to any Third Party
(including any third party beneficiary rights).

 

12.12English Language. This Agreement is written and executed in the English
language. Any translation into any other language shall not be an official
version of this Agreement and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
prevail.

 

12.13Expenses. Except as otherwise expressly provided in this Agreement, each
Party shall pay the fees and expenses of its respective lawyers and other
experts and all other expenses and costs incurred by such Party incidental to
the negotiation, preparation, execution and delivery of this Agreement.

 

12.14Entire Agreement. This Agreement, together with its Exhibits, sets forth
the entire agreement and understanding of the Parties as to the subject matter
hereof and supersedes all proposals, oral or written, and all other prior
communications between the Parties, with respect to such subject matter. In the
event of any conflict between a substantive provision of this Agreement and any
Exhibit hereto, the substantive provisions of this Agreement shall prevail.

 

12.15Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 



20

 

 

 

 

12.16Cumulative Remedies. No remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

21

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives.

 

NOVARTIS INSTITUTES FOR

BIOMEDICAL RESEARCH, INC.

MARINA BIOTECH, INC.

   

By: /s/ Christian Klee

 

By: /s/ J. Michael French

Name: Christian Klee

 

Name: J. Michael French

Title: Vice President & Chief Financial Officer Title: President & CEO        

 

 

 

 

